Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 21, 1974, convicting him of murder, upon a jury verdict, and imposing sentence. Judgment affirmed. Since the overwhelming proof in this case is conclusive of defendant’s guilt, the few prejudicial remarks made by the prosecutor do not warrant reversal (see People v Crimmins, 36 NY2d 230; People v Ketchum, 35 NY2d 740). We note that no objection was taken to anything said by the prosecutor in his summation. Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.